Name: Commission Regulation (EEC) No 1048/91 of 25 April 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/44 Official Journal of the European Communities 26. 4. 91 COMMISSION REGULATION (EEC) No 1048/91 of 25 April 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . (2) OJ No L 353, 17 . 12. 1990, p . 23 . (') OJ No L 81 , 28 . 3 . 1991 , p. 71 . 26. 4. 91 Official Journal of the European Communities No L 106/45 ANNEX to the Commission Regulation of 25 April 1991 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 18 from 6 to 12 May 1991 Week No 19 from 13 to 19 May 1991 Week No 20 from 20 to 26 May 1991 Week No 21 from 27 May to 2 June 1991 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 222,243 222,243 155,570 244,467 288,916 288,916 404,482 222,243 155,570 244,467 288,916 288,916 404,482 219,228 219,228 153,460 241,151 284,996 284,996 398.995 219,228 153,460 241,151 284.996 284,996 398,995 214,353 214,353 150,047 235,788 278,659 278,659 390,122 214,353 150,047 235,788 278,659 278,659 390,122 209,485 209,485 146,640 230,434 272,331 272,331 381,263 209,485 146,640 230,434 272,331 272,331 381,263 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 , (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.